COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Duane R. Young v. Jeanne L. Parent

Appellate case number:      01-16-00499-CV

Trial court case number:    15-CV-224635

Trial court:                400th District Court of Fort Bend County

       On June 22, 2016, appellant, Duane R. Young, filed a notice of appeal in the trial
court from the order granting the defendant’s traditional motion for summary judgment,
signed on May 25, 2016. See TEX. R. APP. P. 26.1. On July 18, 2016, the clerk’s record
was filed in this Court. On July 19, 2016, the district clerk filed State’s Exhibit 1, which
appears to be several audio recordings related to 911 and jail calls, with the Clerk of this
Court, which are available for viewing with the Clerk of this Court. On September 2,
2016, appellant filed this “Motion to Direct Clerk to File Original Exhibit,” requesting
that this Court order the district clerk to transmit the original CD exhibit of a “911
recording and recording of Officer Cornell’s interview” to the Clerk of this Court.
       Accordingly, the Court dismisses as moot the appellant’s “Motion to Direct Clerk
to File Original Exhibit” because the original CD exhibit was already filed in this Court
on July 19, 2016. However, because this is an original CD exhibit, appellant is directed
to contact the Clerk of this Court to view this exhibit in person at the Media Viewing
Room of the Clerk of this Court. See TEX. R. APP. P. 34.5(f), (h).

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   

Date: September 13, 2016